 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA

 6

 7    JOHNNY ESQUIVEL,                                  Case No. 2:17-cv-02227-RFB-PAL
 8                       Petitioner,                    ORDER
 9           v.
10    BRIAN WILLIAMS, et al.,
11                       Respondents.
12

13          Two fully briefed motions are before the court: Respondents’ motion to dismiss and

14   Petitioner Esquivel's motion for discovery. ECF Nos. 20, 29. For the following reasons, the Court

15   grants Respondents’ motion to dismiss, finding that grounds 6 and 7 are not exhausted. Grounds

16   1(B), 1(C), 3, 4, and 5, although not presented to the state courts, are technically exhausted and

17   procedurally defaulted because Esquivel cannot show good cause and prejudice in state court to

18   overcome state-law procedural bars. The Court defers any finding of good cause and prejudice on

19   those claims until Esquivel has refiled his motion so that it contains only exhausted claims. Finally,

20   the Court denies Esquivel's motion for discovery because if finds that the discovery request is

21   premature.

22   I.     Factual Background

23          The court recites only a general, summary statement of facts that are relevant to the issues

24   in the motion to dismiss.

25          Henrique Freitas, Esquivel’s roommate, and Eddie Wernicke, the decedent, did not like

26   each other. The dislike arose from a housing arrangement between Freitas and Wernicke that

27   soured early in 2009.

28
 1          On January 19, 2011, Freitas drove past the residence of Brent West at least twice.

 2   Wernicke and Lorrie-Ann Williams, his girlfriend, were staying at the residence. Freitas taunted

 3   Wernicke. Wernicke chased Freitas on foot and tried to pull Freitas out of the car. Freitas drove

 4   away toward his own house. Wernicke continued to chase Freitas. Williams and West got into

 5   West's mother's car, followed Wernicke, picked him up, and drove to Freitas’ house.

 6          At Freitas’ house, Wernicke and Freitas started fighting. Also present were Williams, West,

 7   and Esquivel. Until that point, Esquivel had never seen Wernicke, Williams, and West, and those

 8   three had never seen Esquivel. The fight soon included everyone present. The fight ended either

 9   upon mutual exhaustion or when Freitas called to Esquivel to get his gun; the testimonies differ.

10          On January 20, 2011, Esquivel walked past West's house twice. He had put a gun into the

11   back waistband of his pants. The first time, he was walking south, away from Freitas’ house.

12   Esquivel saw Eduardo Sepulveda and Esmeralda Leon in their car, which they had backed into

13   West's driveway. They also saw him. Sepulveda and Leon left West's house then returned later,

14   this time parking head-on into the driveway. The second time, Esquivel was walking north, toward

15   Freitas' house. Wernicke was outside this time.

16          Heated words were said; the testimonies differ on who said what. Eventually, six people

17   were outside, or on the front threshold, of West's house. Esquivel was standing in the front yard.

18   Sepulveda and Leon still were in their car. Williams was standing at the back of West's pickup

19   truck, holding a baseball bat. West was near the front of the pickup truck. Mike Malinky, who

20   also lived at West's house, was near the front door. Wernicke was outside, but his location was
21   disputed.

22          At some point, Wernicke threw a chair at Esquivel. Esquivel either knocked it away or

23   sidestepped it. Esquivel took out his gun and shot Wernicke. Esquivel testified that Wernicke

24   was advancing on him. Ex. 54, at 50-51; ECF No. 21-24, at 51-52. However, Wernicke was shot

25   in the back, with an immediately fatal wound. Ex. 53, at 125-39, ECF No. 21-23, at 126-40.

26   Wernicke fell across the threshold of the front door, around 20 feet away from where Esquivel
27   was standing.

28
                                                       2
 1             The gun jammed. West, Leon, and Sepulveda all testified that Esquivel tried to shoot again,

 2   realized that the gun had jammed, tried unsuccessfully to clear the jam, and then fled in the direction

 3   toward Freitas’ house. Ex. 52, at 192-93, ECF No. 21-22, at 193-94 (West's testimony); Ex. 53, at

 4   30-31, ECF No. 21-23, at 31-32 (Leon's testimony); Ex. 53, at 68, 70-71, ECF No. 21-23, at 69,

 5   71-72 (Sepulveda's testimony). Esquivel testified that he shot only once, that he tried to shoot only

 6   once, and only learned later that the gun had jammed. Ex. 54, at 55-56, ECF No. 21-24, at 56-57.

 7   II.       Procedural Background

 8             After his arrest, Esquivel was charged with murder with the use of a deadly weapon. Ex.

 9   40, ECF No. 21-10. After a trial, the jury found Esquivel guilty of second-degree murder with the

10   use of a deadly weapon. Ex. 9, ECF No. 16-9. The state district court convicted Esquivel

11   accordingly. Ex. 10, ECF No. 16-10. Esquivel appealed, and the Nevada Supreme Court affirmed.

12   Ex. 15, ECF No. 16-15.

13             Esquivel then filed a post-conviction habeas corpus petition in the state district court. Ex.

14   17, ECF No. 16-17. The state district court appointed counsel, who filed a supplement. Ex. 19,

15   ECF No. 16-19. The state district court held an evidentiary hearing. The state district court denied

16   the petition. Ex. 84, ECF No. 23. Esquivel appealed, and the Nevada Supreme Court affirmed.

17   Ex. 27, ECF No. 16-27.

18             Esquivel then commenced this action. The Court appointed counsel, who filed the amended

19   petition. ECF No. 15. Respondents’ motion to dismiss and Esquivel's motion for discovery

20   followed. ECF Nos. 20, 29.
21   III.      DISCUSSION

22             Before a federal court may consider a petition for a writ of habeas corpus, a petitioner must

23   exhaust the remedies available in state court. 28 U.S.C. § 2254(b). To exhaust a ground for relief,

24   a petitioner must fairly present that ground to the state’s highest court, describing the operative

25   facts and legal theory, and give that court the opportunity to address and resolve the ground. See

26   Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam); Anderson v. Harless, 459 U.S. 4, 6
27   (1982).

28          A. Grounds 6 and 7 are Not Exhausted.
                                                          3
 1           As noted above, prosecution witness Sepulveda, along with West and Leon, testified in part

 2   that Esquivel tried to fire his pistol more than once, but the pistol jammed. Sepulveda also admitted

 3   that he was in jail, awaiting sentencing on a charge of attempted possession of a stolen vehicle.

 4   That charge was the result of plea negotiations and the dropping of charges of conspiracy to commit

 5   larceny, possession of a stolen vehicle, burglary, and possession of a controlled substance. In

 6   another criminal case, Sepulveda was charged with felony possession of a controlled substance,

 7   and he pleaded guilty to a misdemeanor charge.

 8           In ground 6, Esquivel argues that the prosecution in his case failed to disclose that

 9   Sepulveda received favorable treatment in exchange for his testimony against Esquivel, and that

10   information could have been used to impeach Sepulveda. See Brady v. Maryland, 373 U.S. 83

11   (1963); Giglio v. United States, 405 U.S. 150 (1972). In ground 7, Esquivel argues that trial counsel

12   provided ineffective assistance by not investigating whether the prosecution gave favorable

13   treatment to Sepulveda in exchange for his testimony against Esquivel.

14           Esquivel admits that he has not exhausted grounds 6 and 7. Esquivel acknowledges that

15   Nevada has an exception to its procedural bars against untimely and successive petitions for claims

16   that rely upon new evidence that could not have been discovered earlier. Esquivel has stated an

17   intent to litigate these claims in state court. First, however, he requests that this Court authorize

18   discovery to develop the evidence in support of grounds 6 and 7.

19       B. The Court Will Not Authorize Discovery
            Rule 6(a) of the Rules Governing Section 2254 Cases in the United States District Courts
20
21   states, “A judge may, for good cause, authorize a party to conduct discovery under the Federal

22   Rules of Civil Procedure and may limit the extent of discovery.” If, through “specific allegations

23   before the court,” the petitioner can “‘show reason to believe that the petitioner may, if the facts
24
     are fully developed, be able to demonstrate that he is . . . entitled to relief, it is the duty of the court
25
     to provide the necessary facilities and procedures for an adequate inquiry.’” Bracy v. Gramley,
26
     520 U.S. 899, 908 –09 (1997) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)). The Supreme
27
     Court noted that the facts of Bracy made it an abuse of discretion not to allow discovery, “Rule 6(a)
28
                                                           4
 1   makes it clear that the scope and extent of such discovery is a matter confided to the discretion of
 2   the District Court.” Bracy, 520 U.S. at 909.
 3
              However, discovery in a federal habeas action does not necessarily extend to unexhausted
 4
     federal claims. Calderon v. U.S. Dist. Court for the E. Dist. of California (“Roberts”), 113 F.3d 149
 5
     (9th Cir. 1997) (finding that district court’s grant of discovery was “inappropriate” when habeas
 6

 7   petition contained unexhausted claims). Moreover, in Cullen v. Pinholster, 563 U.S. 170, 183–84

 8   (2011), the Supreme Court held that if a claim has been adjudicated on the merits by a state court,

 9   a federal habeas petitioner must overcome the limitations of section 2254(d)(1) based upon the
10
     record that was before that state court. To show good cause, in addition to any other required
11
     showing, the petitioner must demonstrate that the documents he seeks to obtain can be considered
12
     in the federal habeas proceeding under Cullen. Otherwise, the parties and custodians of
13
     the discovery documents may expend considerable time and money in obtaining or
14

15   producing discovery materials that will have no effect on the outcome of the case.

16            Esquivel attempts to support his motion for discovery with citations to cases with claims
17   that have become unexhausted through discovery. For example, Esquivel cites Gonzalez v. Wong,
18
     a case in which the district court allowed discovery that in turn caused a previously exhausted claim
19
     to become unexhausted. 667 F.M3d 965 (9th Cir. 2011). The district court denied a stay. The Ninth
20
     Circuit remanded with instructions to grant a stay while the petitioner returned to state court to
21

22   litigate the now-unexhausted claim. Id. at 972. Esquivel essentially argues that because discovery

23   grants “can always make a claim exhausted,” the Court should allow discovery on an unexhausted

24   claim.
25
              Esquivel also argues that the subsequent decision of the Supreme Court in Rhines v. Weber,
26
     544 U.S. 269 (2005), has undermined the reasoning of the cases holding that discovery should be
27
     denied for unexhausted claims. The Court disagrees. Rhines was the answer to a problem of
28
                                                       5
 1   unexhausted claims created by the 1996 enactment of the one-year period of limitation of 28 U.S.C.

 2   § 2244(d)(1). Before the enactment of § 2244(d)(1), a petitioner with unexhausted claims could

 3   dismiss the federal petition, litigate the unexhausted claims in state court, and then file a new,

 4   completely exhausted federal petition.1 After enactment of § 2244(d)(1), that procedure likely

 5   would lead to the new, completely exhausted federal petition being untimely for two reasons. First,

 6   the first federal petition would not toll the one-year period under § 2244(d)(2) because it was not a

 7   state-court post-conviction proceeding. Duncan v. Walker, 533 U.S. 167, 181–82 (2001). Second,

 8   if the state has its own statute of limitations, as Nevada does, Nev. Rev. Stat. § 34.726(1), the state

 9   petition filed after the dismissal of the first federal petition might be untimely, and an untimely state

10   post-conviction petition does not toll the one-year period. Pace v. DiGuglielmo, 544 U.S. 408, 417

11   (2005). The non-tolled time spent on those two petitions, plus any other non-tolled time, would

12   likely make any subsequent federal petition untimely. To address these problems, Rhines held that

13   a court can stay a mixed petition and then reopen the action after the grounds are exhausted, if the

14   petitioner can demonstrate good cause for the failure to exhaust grounds for relief. 544 U.S. at 278.

15   With a stay under Rhines, a petitioner could litigate the unexhausted claims in state court without

16   worrying that all his federal claims would be untimely after he returned to federal court.

17           Esquivel reasons that at the time of those Ninth Circuit decisions, a failure to exhaust was

18   a death knell of a claim. ECF No. 34, at 4-5 (“Before the Supreme Court issued Rhines, some

19   courts took the position a petition with unexhausted claims was subject to immediate dismissal.”).

20   Now, Esquivel reasons, a federal court can stay an action while the petitioner exhausts the claim in
21   state court, and then the federal court can consider what to do with the claim after it is exhausted.

22           However, Esquivel's statement that a petition with unexhausted claims was subject to

23   immediate dismissal does not tell the whole story. Whether before or after the enactment of

24   § 2244(d)(1) and the Supreme Court’s decision in Rhines, a district court was always entitled to

25   give a petitioner the opportunity to delete the unexhausted claims and proceed with the exhausted

26   claims. Rose v. Lundy, 455 U.S. 509, 520-22 (1982). In Calderon v. United States District Court
27
     1
              The newly exhausted claims might also have been procedurally defaulted, but that was the case before and
28   after enactment of § 2244(d)(1).
                                                               6
 1   (“Taylor”), 134 F.3d 981, 986-89 (9th Cir. 1998), the Ninth Circuit did not stop a district court from

 2   (1) allowing Taylor to amend his petition to delete the unexhausted claims, (2) staying the petition

 3   while Taylor exhausted his grounds in state court, and (3) suggesting that Taylor could further

 4   amend the petition to include the newly exhausted grounds. The Ninth Circuit later adopted Taylor

 5   as a stay-and-abeyance option district courts could consider at a petitioner’s request. Robbins v.

 6   Carey, 481 F.3d 1143, 1148 (9th Cir. 2007). In short, at the time that the Ninth Circuit was holding

 7   that a district court should not grant discovery on an unexhausted claim, it was also approving of a

 8   procedure that would remove concerns about timeliness should a petitioner litigate unexhausted

 9   claims in state court. Rhines created a nationwide rule for staying a mixed habeas corpus petition,

10   and it avoids the complications of the three-step procedure, but, in the Ninth Circuit at least, Rhines

11   does not affect the determination of whether a court should grant discovery on an unexhausted

12   claim.

13            Having reviewed these decisions at length, the court returns to two guiding principles. First,

14   “Rule 6(a) makes it clear that the scope and extent of such discovery is a matter confided to the

15   discretion of the District Court.” Bracy, 520 U.S. at 909. Second, “The state court is the appropriate

16   forum for resolution of factual issues in the first instance, and creating incentives for the deferral

17   of factfinding to later federal-court proceedings can only degrade the accuracy and efficiency of

18   judicial proceedings.” Keeney v. Tamayo-Reyes, 504 U.S. 1, 9 (1992), superseded by statute as

19   stated in Williams v. Taylor, 529 U.S. 362 (2000). Applying those principles, the Court concludes

20   in its discretion that granting discovery in this action in support of grounds 6 and 7 is premature.
21            First, grounds 6 and 7 are unexhausted; nobody disputes that. Furthermore, this is not a

22   situation in which the grounds are unexhausted because Esquivel presented the basic claims but did

23   not mention that they were claims of federal law. This is not a situation in which the grounds are

24   unexhausted because Esquivel litigated them in state district court but did not appeal the denials of

25   the grounds. This is not a situation, like Gonzalez, in which the grounds are unexhausted because

26   Esquivel litigated the grounds to decisions on the merits in state court and then has presented new
27   facts that strengthen the grounds to the point that they no longer are exhausted. Esquivel has not

28
                                                         7
 1   exhausted grounds 6 and 7 for the simple, classic reason: He never presented the grounds, in any

 2   form, to any state court.

 3            Second, although Esquivel faces state-law procedural bars for untimeliness and

 4   successiveness, Esquivel states that Nevada recognizes good cause to excuse a claim, such as a

 5   Brady/Giglio claim, in which Esquivel could not have known the facts during the earlier

 6   proceeding.

 7            Third, state courts allow a petitioner to conduct discovery with the permission of the court.

 8   Nev. Rev. Stat. § 34.780. If the Court allowed discovery to proceed on completely unexhausted

 9   grounds and then stayed the action to allow Esquivel to exhaust those grounds in state court, then

10   the Court would be creating the incentives for inefficiency that Tamayo-Reyes discourages. 504

11   U.S. at 9.

12            Esquivel argues that it would be less efficient to request discovery from state court.

13   Specifically, he argues that if he goes back to state court now and the state court denies discovery

14   and rejects the claims on their merits, then he would have to return to federal court and request

15   discovery again, at which point the State would re-raise its objection that the record the federal

16   court is reviewing is not identical to that of the state court’s under Cullen. The Court does not find

17   this argument persuasive. The state court could just as likely grant discovery and deny Esquivel’s

18   claims on the merits, in which case they would be fully exhausted when brought again before this

19   Court. Regardless of whether this Court grants Esquivel’s motion for discovery, the state court will

20   have to assess the merits of Esquivel’s unexhausted claims. Under these circumstances, if Esquivel
21   wants to pursue these grounds in state court, then he should seek leave to conduct discovery in state

22   court.

23   C.       Grounds 1(B), 1(C), 3, and 4 are Technically Exhausted and Procedurally Defaulted

24            Grounds 1(B), 1(C), 3, and 4 are common in two ways. First, Esquivel has not presented

25   the claims in any form to any state court. Second, they are claims of ineffective assistance of trial

26   counsel.
27            Esquivel argues that the Court should consider the claims to be technically exhausted but

28   procedurally defaulted. Esquivel explains that if he presents these claims to the state courts now,
                                                         8
 1   the state statute of limitations, Nev. Rev. Stat. § 34.726(1), and the state bar against second or

 2   successive petitions, Nev. Rev. Stat. § 34.810, would apply. Although those statutes allow for a

 3   showing of good cause and prejudice to excuse their operation, Esquivel states that he has no

 4   showing of good cause that the state courts would accept. On the other hand, Esquivel argues that

 5   he does have a showing of good cause that this Court could accept under Martinez v. Ryan. 566

 6   U.S. 1, 14 (2012). In Martinez, the Supreme Court found that good cause could be shown to

 7   overcome a procedural default in federal habeas proceedings if the petitioner could show that state

 8   post-conviction counsel provided ineffective assistance by not raising ineffective assistance of trial

 9   counsel claims in the post-conviction proceedings before the state district court. By contrast,

10   Nevada does not accept ineffective assistance of post-conviction counsel as good cause to excuse

11   the state-law procedural bars. Brown v. McDaniel, 331 P.3d 867, 870-75 (Nev. 2014).

12          The Court prefers to address these matters in the same manner that it often does when a

13   claim of cause and prejudice is based upon an independent claim of constitutionally ineffective

14   assistance of either trial or appellate counsel. In such circumstances, the Court often defers a

15   resolution of the cause-and-prejudice analysis until after the filing of an answer and reply

16   contingently addressing the claims also on the merits, so that the Court may have the benefit in its

17   analysis of a full factual and legal presentation as to all relevant claims. That is the procedure that

18   the Court will follow herein.

19   D.     Ground 5 is Technically Exhausted and Procedurally Defaulted

20          Underlying ground 4, a claim of ineffective assistance of trial counsel, is ground 5. Jury
21   instruction 20 stated that an honest but unreasonable belief in the need for self-defense does not

22   negate malice and does not reduce an offense from murder to manslaughter. Esquivel claims that

23   the instruction is so confusing, particularly under the circumstances of this case, that it violates due

24   process. Ground 5 is not exhausted because Esquivel never has presented the claim in any form to

25   any state court. Esquivel argues that the court should consider ground 5 to be technically exhausted

26   and procedurally defaulted. Esquivel states that he has no argument for good cause and prejudice
27   to excuse the state-law procedural bars, if he returned to state court. Martinez does not apply to

28   ground 5 because it is not a claim of ineffective assistance of trial counsel. However, Martinez
                                                         9
 1   does apply to ground 4, the claim of ineffective assistance of trial counsel that is related to ground

 2   5. If, under Martinez, the procedural default of ground 4 is excused, then that claim of ineffective

 3   assistance of trial counsel can itself be good cause to excuse the procedural default of ground 5.

 4          Because the Court is deferring the question of the procedural default of ground 4 to the

 5   answer and reply, it follows that the Court defers the question of the procedural default of ground

 6   5 to the answer and reply.

 7   E.     Ground 6 .

 8          Respondents argue that the allegations in ground 6 are conclusory. The Court will not

 9   address this argument because the Court has found that ground 6 is not exhausted. Esquivel will

10   need to dismiss ground 6 or litigate the claim in ground 6 in state court.

11

12   F.     Respondents Must File Transcripts of Missing Testimony.

13          When the state district court denied the post-conviction habeas corpus petition, it noted that

14   it held an evidentiary hearing over three days:

15          On September 28, 2015, Defendant's trial counsel, Frank Kocka, Esq., testified.
            On December 7, 2015, Venus Lovetere, Mr. Kocka's investigator, testified. On
16          January 8, 2016, Dr. Norman Roitman testified.
17
     Ex. 84, at 2, ECF No. 23, at 3. It appears that only the transcript of the testimony of Venus Lovetere
18
     is in the record. See Ex. 97, ECF No. 23-13. The only other item in the indices of exhibits (ECF
19
     No. 16, ECF No. 21) identified as a transcript of the evidentiary hearing is actually the state district
20
     court announcing its decision. Ex. 90, ECF No. 23-6. Under Rule 5(c) of the Rules Governing
21
     Section 2254 Cases in the United States District Courts, respondents need to file the transcripts of
22
     Kocka's testimony and Roitman's testimony.
23

24   IV.    CONCLUSION

25          The amended petition is mixed, containing both claims exhausted in state court and claims

26   not exhausted in state court, and is thus subject to dismissal. See Rose v. Lundy, 455 U.S. 509,
27   521-22 (1982); Szeto v. Rushen, 709 F.2d 1340, 1341 (9th Cir. 1983).

28
                                                        10
 1           IT THEREFORE IS ORDERED that Esquivel's motion for discovery (ECF No. 29) is
 2   DENIED.
 3           IT IS FURTHER ORDERED that Respondents’ motion to dismiss (ECF No. 20) is
 4   GRANTED. Grounds 6 and 7 are unexhausted. Grounds 1(B), 1(C), 3, 4, and 5 are technically
 5   exhausted and procedurally defaulted.
 6           IT IS FURTHER ORDERED that Esquivel shall have thirty (30) days from the date of
 7   entry of this order to file a motion for dismissal without prejudice of the entire petition, for partial
 8   dismissal of grounds 6 and 7, or for other appropriate relief. Within ten (10) days of filing such
 9   motion, Esquivel must file a signed declaration under penalty of perjury pursuant to 28 U.S.C. §
10   1746 that he has conferred with his counsel in this matter regarding his options, that he has read the
11   motion, and that he has authorized that the relief sought therein be requested. Failure to comply
12   with this order will result in the dismissal of this action.
13           IT IS FURTHER ORDERED that the Court defers consideration of whether Esquivel can
14   demonstrate cause and prejudice under Martinez v. Ryan, 566 U.S. 1 (2012), to overcome the
15   procedural default of grounds 1(B), 1(C), 3, 4, and 5 until after the filing of an answer and reply in
16   this action, if necessary.
17           IT IS FURTHER ORDERED that Respondents shall have thirty (30) days from the date
18   of entry of this order to file transcripts of the state-court evidentiary hearing held on September
19   28, 2015, and January 8, 2016.
20           DATED: September 30, 2019.
21
                                                                    ______________________________
22                                                                  RICHARD F. BOULWARE, II
                                                                    United States District Judge
23

24

25

26
27

28
                                                         11
